Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Status of Claims
Claims 1-2,4-7, 12-13,16,19,22,24,27,31-32,35,39 and 43 are pending in the instant application. Claims 5,12,39, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-2,4,6-7, 13,16,19,22,24,27,31-32, and 35 is contained herein. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 4/18/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 7/18/2022.

Status of Objections
The objection of claim 32 is maintained.

Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to the Office Action mailed 4/18/2022, have been fully considered but are not found persuasive.
	Applicants argue that the amendment to claim 32 was not “an amendment” after the first action and that the compounds now explicitly recited in said claim were acted upon the examiner in the first action. The examiner respectfully disagrees.
To the contrary, the examiner never examined the now recited compounds in claim 32. These explicit compounds were not examined for patentability in the initial office action mailed 10/13/2021 because they were never presented in the claim itself. Claim 32 initially recited (as Applicants have stated of record) “compounds of Table A, B, and C”. The latter not encompassing any specific chemical structures in the claim itself. The claim was rejected under 112(b) for indefiniteness and then Applicants subsequently amended the claim to recite specific chemical structures wherein some of these species are not commensurate in scope with the compounds of the elected invention. Recall that Applicants had elected without traverse, compounds of formula I and compositions thereof on 9/9/2021. Again, the claim has indeed been clearly amended to represent compounds that fall and not fall within the scope of formula I:


    PNG
    media_image1.png
    452
    594
    media_image1.png
    Greyscale
. 
See red arrow and substituents used on ring embracing R1 and piperidine rings in replacement of phenyl rings. These are just a few of the species noticed by the examiner not embraced by elected formula I.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the subject matter is objected to as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Correction is required throughout the claim as needed.

Status of Rejections
35 USC § 102
The rejection of claim 32 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 7/18/2022, with respect to the Office Action mailed 4/18/2022, have been fully considered but are not found persuasive.
Claim 32 (see page 11) may still embrace the compound recited in patent 5,583,222. Patent ‘222 teach the following compound and compositions thereof (see col. 47, example 72, and col. 7, lines 51-60 for compositions thereof):


    PNG
    media_image2.png
    358
    474
    media_image2.png
    Greyscale



wherein A = pyridinyl, L1=null, X2,3= -NH or O, X1= -NH, R1,3=H, L2=-C(O), R5=halo, and R4=-OMe which anticipates the claim. Thus, the rejection is maintained.





New Objections and Rejections

Claim Objections
 Claims 1-2,4,6-7, 13,16,19,22,24,27,31, and 35 are objected to for the following informalities:
In claim 1 and other dependent claims, it is recommended that dashes be incorporated in front of chemical groups such as “NR2”, “CH2”, etc. to clearly show the point of attachment to the group such as those in variable “X1”. Thus, the claim and claims dependent on it are objected to. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the scope of “imidazopyrindinyl” is unclear to those skilled in the art. In particular the group “pyrindinyl” is not recognizable by those and the specification does not offer clarification. Does Applicant intend “pyridinyl” or something else. Thus, the scope is unclear. Correction is required. 


Conclusion
Claims 1,4,6-7, 13,16,19,22,24,27,31, and 35 are objected to.  Claims 2 and 32 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624